Citation Nr: 1102640	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision.  In February 2009, the 
Veteran testified at a personal hearing before the undersigned 
Veterans Laws Judge.  A copy of the transcript is of record.  
Following that hearing, the Board issued a decision denying an 
increased rating for a right hand disability in March 2010.

In that decision, the Board recognized that the Veteran had 
raised the issue of TDIU in a statement received in April 2009, 
and the Board claimed jurisdiction over the issue concluding that 
it was a component of the Veteran's increased rating claim.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record).  

The Board then remanded the issue of a TDIU so that both notice 
and a VA examination could be provided to the Veteran.  This 
development has been completed, and the issue has been returned 
to the Board.

In his December 2010 brief, the Veteran's representative 
indicated that the Veteran wanted to pursue a claim for service 
connection for heart disease.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) and 
therefore, the Board does not have jurisdiction over it.  
Accordingly, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to show that the Veteran is unemployable as a 
result of his service connected disabilities.
CONCLUSION OF LAW

Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
disability or more.  38 C.F.R. § 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment.  

The Veteran asserts that he is unable to work on account of his 
two service connected disabilities: Tinea Versicolor (rated as 30 
percent disabling) and residuals of a right hand injury (rated as 
30 percent disabling).  The Veteran's combined rating is 50 
percent, and he therefore fails to meet the schedular criteria 
for a TDIU.  Nevertheless, a TDIU may still be available if the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In April 2009, the Veteran submitted a statement asking if 
unemployability could be considered since he was 88 years old and 
at the 50 percent disability level.  In a statement received in 
May 2010, the Veteran stated that he was 89 years old and had not 
worked at a full-time job since 1963 (he worked as an electrician 
at the VA hospital from 1946 until 1963).  The Veteran indicated 
that he had completed high school and had not received any 
additional training since he stopped working.

The Board remanded the Veteran's claim in part to obtain a VA 
examination to address whether the Veteran's service connected 
disabilities precluded him from working.  The Veteran was 
examined in July 2010 at which time his claims file was made 
available and reviewed.  The examiner took note of the Veteran's 
two service connected disabilities, noting that the Veteran had 
degenerative changes in his right hand that prevented his fingers 
from straightening without assistance.  The Veteran had pain in 
his right hand and was unable to lift anything with it and would 
drop things.  With regard to the Veteran's skin condition, the 
Veteran complained that it itched every day and was worse than 
ever.  The examiner noted that the Veteran did not have any 
systemic symptoms as a result of his skin disease.

The examiner then reviewed the Veteran's non-service connected 
disabilities, noting that the Veteran had coronary artery disease 
with a history of myocardial infarction.  The Veteran was also 
noted to have prostatic hypertrophy, severe bilateral hearing 
loss, tinnitus, hyperlipidemia, and a history of hemorrhoids.

After examining the Veteran, the examiner concluded that the 
Veteran's hand disability would hinder him from doing manual 
work, but would not prevent him from performing sedentary work.  
Additionally, the examiner opined that the Veteran's rash would 
not hinder him from any type of work.  In addition to the 
foregoing, the Veteran's clinical findings were consistent with 
the disability ratings that are currently in effect.  See 
generally, 38 C.F.R. § Part 4, Diagnostic Codes 5222 and7806 
(2010).

VA treatment records were reviewed, but the records do not 
address the Veteran's employability.

In December 2010, the Veteran's representative wrote a statement 
arguing that the Veteran was unemployable; however, the brief 
failed to advance any additional medical evidence that would 
support such a conclusion.

The Board has reviewed the evidence of record, but the fact 
remains that the medical evidence does not show that the Veteran 
is unemployable as a result solely of his service connection 
disabilities.  The Veteran was provided with a medical 
examination, but the examiner found that the Veteran was not 
precluded from performing sedentary work as a result of either of 
his service connected disabilities.

The Veteran has argued that he is of an advanced age, but age is 
not a factor that may be considered in determining whether a TDIU 
is warranted.  See 38 C.F.R. § 4.16.

As such, the medical evidence of record fails to demonstrate that 
the Veteran is unemployable based on his service connected 
disabilities, and the criteria for a TDIU have therefore not been 
met.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in April 2010, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, 
including how disability ratings and effective dates are 
determined.  

As described in the introduction, the Board recognized that a 
claim for TDIU had been raised by the record.  As such, to the 
extent that notice was required for a downstream issue such as 
TDIU, the Board remanded the claim so that notice could be 
provided to the Veteran and the Veteran's claim was readjudicated 
following the provision of such notice.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  
See also September 2010 Supplemental Statement of the Case.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA treatment records have been 
obtained and the Veteran has not alleged receiving any private 
treatment for his service connected disabilities.  An effort was 
made to obtain any Social Security Administration (SSA) records, 
but a response was received that no records existed.  
Additionally, the Veteran testified at a hearing before the 
Board.

The Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  The Board 
finds that the VA examination was thorough and adequate and 
provides a sound basis upon which to base a decision with regard 
to the Veteran's claim.  The VA examiner personally interviewed 
and examined the Veteran, including eliciting a history from him, 
and provided the information necessary to evaluate his claim.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
 




ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


